DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 12/03/2020, claims 6, 7, 96, and 100 have been cancelled and new claim 102 has been added.  Claims 1, 4, 5, 8, 12, 15, 17, 18, 85, 93-95, 97-99, 101 and 102 are pending.  Claims 15, 17, 18, stand withdrawn without traverse.  
Claims 1, 4, 5, 8, 12, 85, 93-95, 97-99, 101 and 102 are under current examination.

A terminal disclaimer is on file for co-pending application number 14/502,251.

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4, 5, 8, 12, 85, 93-95, 97-99, 101 and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 101 have been amended to recite a limitation requiring “a phosphate ester salt”, and claim 93 introduces the limitation “a phosphate ester salt that is an ethoxylated aliphatic alcohol phosphate ester salt”.  On page 7 of the remarks filed 12/03/2020, Applicant has cited example 5 at para 0124 of the PGPub US 2017/0181433 (publication of the instant application), which discloses Dextrol OC-180.  This corresponds to page 42, para 00114 of the instant specification.  A single example of one substance is not sufficient to establish that Applicant was in possession of the entire scope of the class of substance to which the example, Dextrol OC-180, belongs.  Clarification of support or cancellation of the new matter is required.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8, 12, 85, 93-95, 97-99, 101 and 102 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the Bacillus sp. D747" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 93 recites “wherein the composition comprises a phosphate ester salt that is an ethoxylated aliphatic alcohol phosphate ester salt”.  The use of the indefinite article renders the claim indefinite because claim 1 already requires a phosphate ester salt and it is unclear whether claim 93 is further limiting the identity of the phosphate ester salt recited in claim 1 or whether claim 93 requires an additional phosphate ester salt.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 12, 85, 93-95, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Brahm et al. (WO 2014/079813; publication date: 05/30/2014) in view of Martin US 2008/0206361; publication date: 08/28/2008) and further in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record), and Su et al. (US 2012/0115728; publication date: 05/10/2012; of record).


With regard to claims 1, 93, and 101, Brahm discloses further that the surfactants may be dispersants but does not disclose a phosphate ester salt as required by the instant claims.  
Martin discloses that alcohol ethoxylated phosphate potassium salts are preferred dispersants in insecticide compositions (0008).  It would have been prima facie obvious to use alcohol ethoxylated phosphate potassium salt as the phosphate ester in Brahm’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
As noted above, Brahm discloses that the composition contain a biological.  Among the biologicals listed include antifungal biological control agents that are microorganisms (i.e. the invention embraces compositions that contains a biological agent and an insecticide).  Many of the antifungal biological control agents are Bacillus subtilis (see e.g. page 4); however, the specific strain D747 is not disclosed.  
Takada discloses that Bacillus sp. D-747 deposited as FERM-BP-8234 was known in the art as a biocontrol agent to control fungus (para 0015, 0004, and 0045).  It would have been prima facie obvious to add Bacillus sp. D-747 to the composition because it was known as an antifungal Bacillus biocontrol agent at the time the instant invention was filed.  See MPEP 2144.06.  

Su discloses a method of treating a seed being planted in a furrow by spraying the composition with nozzles placed in the furrow opener so that the pesticide application and seed drop into the furrow are simultaneous (para 0032; limitations of instant claims 1 and 5). 
It would have been prima facie obvious to use Su’s method to apply the composition disclosed by Brahm to a seed as it is being planted in a furrow by spraying the composition with nozzles placed in the furrow opener so that the pesticide application and seed drop into the furrow are simultaneous (i.e. in situ treatment of a seed being planted in a furrow).  The skilled artisan would have been motivated to do so for efficient seed treatment and planting. The skilled artisan would have had a reasonable expectation of success because Su describes the steps required to do so.  
With regard to the functional language recited in claim 1 “wherein said benefit effect to the seed comprises maintaining viability of the Bacillus sp. D747 in said unfoamed liquid formulation”, the examiner notes that this language is very broad and does not require any particular performance other than that at least one Bacillus D747 organism remain alive in the formulation for an unspecified period of time.  As such, the examiner does not consider the language to impose any further structural limitations on the claim and also considers the limitation to be met by Brahm’s formulation, which is designed for delivery of biologic agents.  

With regard to claims 8 and 101, the composition may be an aqueous (i.e. containing water) suspension concentrate, or a suspension (page 36, line 14) and may further comprise auxiliaries such as surfactants, wetters (i.e. wetting agent), adjuvants, etc. (page 36, lines 35-39).
With regard to claim 12, the examiner considers determining a spray rate that optimizes efficacy and efficiency (i.e. minimizing wasted active and/or minimizing environmental contamination) to be a matter of routine for one having ordinary skill in the art, and therefore the limitations of claim 12 are not considered to patentably define over the prior art.  See MPEP 2144.50.  
With regard to claim 85, as noted above, the Bacillus disclosed by Takada is deposited as FERM-BP-8234.  
With regard to claim 94, Brahm’s composition may contain an antifoaming agent (page 18, line 3).  
With regard to the limitation of instant claim 95, the examiner interprets the step of spraying the seed disclosed by Su to be on the fly, as this step occurs during the process of planting.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brahm et al. (WO 2014/079813; publication date: 05/30/2014) in view of Martin US 2008/0206361; publication date: 08/28/2008) and further in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record), and Su et al. (US 2012/0115728; publication date: 05/10/2012; of record) as applied to claims 1, 5, 8, 12, 85, 93-95, 101 above, and further in view of Knake (US 4,356,934; issue date: 11/02/1982; of record).

The relevant disclosures of Brahm, Martin, Takada, and Su are set forth above.  As noted in the rejection supra, Su renders obvious a method of applying the composition disclosed by Brahm to a seed as it is dropped into a furrow by directly spraying the unfoamed formulation onto the seed as it is being dropped.  
Su is silent with respect to a step of covering the sprayed seed with soil after being dropped into the furrow in the same operation.  
Knake teaches a method of treating a seed comprising spraying composition having an agricultural active onto the seeds as they move from a seed hopper to a planting tube and into a planting furrow (abstract).  During operation, a furrow opener opens the earth, the treated seed is dropped into the furrow, and a disk means throws dirt over the furrow (i.e. the planted seed is immediately covered with soil after the formulation is applied in the same operation; para bridging col 2-3).  
It would be prima facie obvious to adapt Su’s method to include a step of immediately covering the planted seed with soil.  One of ordinary skill in the art would be motivated to do so because this would increase the efficiency of planting.  The skilled Artisan would have a reasonable expectation of success because this was a well-known technique in the agricultural arts at the time the instant invention was filed.  

Claims 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over Brahm et al. (WO 2014/079813; publication date: 05/30/2014) in view of Martin US 2008/0206361; publication date: 08/28/2008) and further in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record), and Su et al. (US 2012/0115728; publication date: 05/10/2012; of record) as applied to claims 1, 5, 8, 12, 85, 93-95, 101 above, and further in view of Dexter (US 6,214,771; issue date: 04/10/2001). 

The relevant disclosures of Brahm, Martin, Takada, and Su are set forth above.  Brahm discloses further that the composition may contain glycerin, xanthan gum (page 38, lines 17 and 12, respectively; limitations of instant claims 97), and the preservative potassium sorbate (page 39, line 2; limitations of instant claims 98 and 99).  Brahm discloses further that the composition may contain surfactants such as sulfate surfactants (page 37, line 21), but does not specify sodium decyl sulfate as required by instant claim 97.  
Dexter discloses that sodium sulfate was a known sulfate surfactant in agricultural spray compositions (abstract, para bridging col 2-3).
It would have been prima facie obvious to use sodium decyl sulfate as the sulfate surfactant in Brahm’s invention because this substance was known for this purpose at the time the instant invention was filed (see MPEP 2144.07).  

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Brahm et al. (WO 2014/079813; publication date: 05/30/2014) in view of Martin US 2008/0206361; publication date: 08/28/2008) and further in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record), and Su et al. (US 2012/0115728; publication date: 05/10/2012; of record) as applied to claims 1, 5, 8, 12, 85, 93-95, 101 above, and further in view of Berenson (US 3,879,550; issue date 04/22/1975).  

The combined disclosures of Brahm, Martin, Takada, and Su are set forth above and render obvious the method of claim 101, from which claim 102 depends.  Specifically, these references render obvious a method of in situ treatment of a seed being planted in a furrow comprising the steps of directly spraying a liquid agricultural Bacillus sp D747, alkyl polyglucoside, phosphate ester salt, water, potassium sorbate (Brahm: page 39, line 2), and an antifoaming agent.  Brahm discloses further that the composition may contain ammonium sulfate (page 37, lines 10-11) and clay (page 37, line 9) but does not specifically disclose that the clay be attapulgite as required by claim 102.  
Berenson discloses that attapulgite is a solid powder used in agricultural formulations (col 3, lines 35-37).  It would have been prima facie obvious to use attapulgite as the clay solid carrier in Brahm’s formulation because one having ordinary skill in the art would have recognized it as suitable (see MPEP 2144.07).  


Response to Arguments
Applicant's arguments as well as the two declarations filed 12/03/2020 have been fully considered but they are not persuasive. 

The declaration filed on 12/03/2020 has been marked “Do Not Enter” and has not been formally considered as evidence on the record by the examiner because it has not been properly executed.  Specifically, it has not been signed by one of the Declarants: Richard Elkins.
In the interest of compact prosecution, the examiner has fully addressed the substance of the declaration in the discussion below.

Response to Arguments:
In the remarks filed 12/03/2020, Applicant traverses the rejection over Smith.  The examiner notes that Smith is not cited in the new grounds of rejection; however, insomuch as Applicant’s arguments are relevant to the new grounds of rejection, they are addressed as follows: 

On pages 8-11, Applicant distinguishes between a “bioactive agent” and a “biological agent”.  
The examiner agrees with Applicant’s distinction.  Applicant’s distinction between “inoculant’ as disclosed by Smith and “biologic” is not persuasive; however, these arguments are not relevant to the new grounds of rejection set forth above, wherein the primary reference, Brahm, discloses a biologic agent and specifically lists many microorganisms including biocontrol organisms belonging to the genus Bacillus.  

On pages 10 and 11, Applicant cites the declaration filed 12/03/2020 for its discussion of unexpectedly superior stability of the biofungicide in the present formulation and its consequently long shelf life that differentiates the presently claimed formulations from any that were described or envisioned by Smith.  On page 11, Applicant cites the claimed combination of active ingredients and dispersants (specifically a non-ionic dispersant alkyl polyglucoside and an anionic dispersant phosphate ester salt).  


Other arguments traversing the rejection over Smith are moot as Smith is not cited in the current grounds of rejection. 

Response to Declaration:

On pages 2-3 of the declaration, Declarants cite examples 5 and 3 as disclosed in the instant specification and present data evaluating stability over 27 months and assert that these data demonstrate unexpectedly superior performance in terms of Bacillus sp. D747 storage stability over 6 months as reported in the specification and a over 27 months of storage as presented in the declaration.
Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, no comparison to the closest prior art has been made, therefore, the examiner cannot evaluate the extent to which the data are unexpected, nor can the examiner evaluate whether the data are commensurate in scope with the Bacillus sp. D747 and whether these features are reflected in the claim limitations.  

On pages 3-4, Declarants argue that the term “inoculant” as used by Smith, does not suggest Bacillus sp. D747.  
Declarant ’s argument distinguishing between Smith’s “inoculant’ and the “biologic” of the secondary references is not persuasive; however, these arguments are not relevant to the new grounds of rejection set forth above, wherein the primary reference discloses a biologic agent and specifically lists many microorganisms including biocontrol organisms belonging to the genus Bacillus.  

Conclusion
No claims are allowed. 
                                                                                                                                                                                       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617